United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-1646
                                ___________

Roesevelt Hayes,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
R. Clark, CO-I, Maximum Security        *
Unit, Arkansas Department of            *      [UNPUBLISHED]
Correction; Henrine Joyner, Registered *
Nurse, Maximum Security Unit,           *
originally sued as H. Joyner; Greg      *
Harmon, Warden, Maximum Security *
Unit, Arkansas Department of            *
Correction,                             *
                                        *
             Appellees.                 *
                                   ___________

                       Submitted: November 19, 2001
                           Filed: November 23, 2001
                                ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Roesevelt Hayes appeals from the district court’s1 judgment
for defendants following a bench trial in his 42 U.S.C. § 1983 action. Hayes alleged
that he was assaulted by a correctional officer and denied adequate medical care by
the prison nurse for his resulting injuries. Having reviewed the district court’s factual
findings for clear error and its legal conclusions de novo, see Cooper Tire & Rubber
Co. v. St. Paul Fire & Marine Ins. Co., 48 F.3d 365, 369 (8th Cir.), cert. denied, 516
U.S. 913 (1995), and mindful that it was the district court’s function as factfinder to
resolve conflicting testimony and to make credibility findings, see United States v.
Wicker, 80 F.3d 263, 268 (8th Cir. 1996), we affirm. Based on the testimony the
court credited, the correction officer simply responded to Hayes’s attack on him, and
the prison nurse properly attended to Hayes. See Whitley v. Albers, 475 U.S. 312,
320-21 (1986); Estelle v. Gamble, 429 U.S. 97, 106 (1976). Nor did the court abuse
its discretion in denying certain discovery motions, see United States v. Riddle, 193
F.3d 995, 997 (8th Cir. 1999), and requests for subpoenas, see Williams v. Carter, 10
F.3d 563, 566 (8th Cir. 1993).

       Hayes also appeals the district court’s earlier grant of summary judgment to
Warden Harmon. Upon de novo review, see Larson v. City of Fergus Falls, 229 F.3d
692, 696 (8th Cir. 2000), we conclude summary judgment was proper. After
considering Hayes’s response, the district court correctly concluded that Hayes had
failed to produce any evidence showing that Harmon was directly involved in the
incident, had notice that training procedures were likely to result in a constitutional
violation, or had reason to believe that the correction officer involved in the incident
posed any danger to Hayes. See Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001);
Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996).




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -3-